Exhibit 10.2

Kellogg Company

Long Term Incentive Plan

OPTION TERMS AND CONDITIONS

For Performance Year 2011, Options awarded in 2012

 

1. Kellogg Company (the “Company”) awards to you and you accept an option to
purchase the number of shares of the Company’s Common Stock ($0.25 par value)
(the “Common Stock”) at the option price per share on the date of award
described in the Employee Compensation Statement and distributed to you by your
manager (such document, together with the Terms and Conditions, being the
“Option”). This option will be forfeited if you are terminated, retired, on
long-term disability, on a severance leave of absence or otherwise not an active
employee on the date of grant.

 

2. This Option is not a tandem grant nor an Incentive Stock Option under the
provisions of the U.S. Internal Revenue Code and, notwithstanding any other
provision of this Option or the Kellogg Company 2009 Long Term Incentive Plan
(the “Plan”), it must be exercised prior to or on the expiration date ten
(10) years from the Award Date (the “Expiration Date”). This Option vests and
becomes exercisable in equal installments over three (3) years: one-third on the
first anniversary date of the grant, one-third on the second anniversary date of
the grant and the remaining one-third on the third anniversary date of the
grant. It is your responsibility to exercise this Option prior to or on its
Expiration Date, just as is the case with any other employee stock option. The
Company has no obligation to notify or contact you prior to the Expiration Date
of this Option, or any other option.

 

3. This Option fully vests if your employment terminates because of death,
Disability (as defined in the Plan) or Retirement (as defined in the Plan). If
your employment terminates because of death, the legal representative of your
estate or your beneficiary, if so designated, may exercise this Option on or
before the first to occur of the Expiration Date and two days after the first
anniversary of your death. If your employment terminates because of Disability
or Retirement, you may exercise this Option on or before the first to occur of
the Expiration Date and the day after the fifth anniversary of your termination
of employment due to Disability or Retirement.

 

4. Except as set forth in Section 6, if the Company terminates your employment
for cause or if you voluntarily terminate employment, vesting stops as of the
date of your termination of employment and any vested portion of this Option
must be exercised by you on or before such termination date (or the Expiration
Date, if earlier). Any unvested Options or any vested and unexercised Options
outstanding on the date of termination shall be forfeited by you and cancelled
by the Company.

 

5. Except as set for the in Section 6, if the Company terminates your employment
without cause, vesting stops as of your date of termination of employment and
any vested portion of this Option must be exercised by you on or before the
first to occur of the Expiration Date and the date that is three months and one
day following the date of your termination of employment. Any unvested Options
outstanding on the date of termination shall be forfeited by you and cancelled
by the Company.



--------------------------------------------------------------------------------

6. In the event of a Change of Control, as defined in the Plan, this Option
becomes fully exercisable and vested as of the date of such Change of Control if
the award has not been assumed or replaced by a Substitute Award, as defined
below.

An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Company’s Compensation Committee preserves the existing value of the outstanding
Option at the time of the Change in Control and provide vesting and other terms
and conditions, as applicable, that are at least as favorable to Participants as
vesting and other terms and conditions applicable to the Option (including the
terms and conditions that would apply in the event of a subsequent Change in
Control).

If and to the extent this Option is assumed by the successor corporation (or
affiliate, person or other entity thereto) or is replaced with a Substitute
Award, then all such Substitute Awards thereof shall remain outstanding and be
governed by their respective terms and the provisions of the applicable plan.

If this Option is assumed or replaced with a Substitute Award and the
participant’s employment with the Company is thereafter terminated by (i) the
Company or successor, as the case may be, for any reason other than cause; or
(ii) a participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two year period commencing on the date of the
Change in Control, then all Substitute Awards for that participant will fully
vest immediately as of the date of such participant’s termination and will be
fully exercisable subject to the terms and conditions of that award; provided,
however, that Options that become exercisable in accordance with this Section
shall remain exercisable until the earlier of (x) expiration of the original
term or (y) the second anniversary of the date of termination.

 

7. If the exercise of this Option within the time periods set forth herein is
prevented by the provisions of Section 16.6 of the Plan, the Option shall remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
Expiration Date.

This Option may be exercised, in whole or in part during the term, by contacting
Merrill Lynch at 1- 866-866-4050 or 1-609-818-8669 (outside of the U.S., Canada,
or Puerto Rico), or the Merrill Lynch Grand Rapids Office at 1-877-884-4371 or
1-616-774-4252 (outside of the U.S., Canada, or Puerto Rico). You will have
until the market close on the Expiration Date to exercise your stock options. If
your Expiration Date falls on a weekend or a New York Stock Exchange holiday,
you must exercise



--------------------------------------------------------------------------------

by the market close on the trading day prior to your Expiration Date. This
Option may be exercised by paying the exercise price in cash or surrendering (or
attesting to) shares of Common Stock duly owned by you as provided in the Plan,
based on the Fair Market Value (as provided in the Plan) or via a buy/sell
exercise with Merrill Lynch.

 

8. The Company shall have the right to deduct or otherwise require any payment
by you of any Federal, state, local or foreign taxes required by law to be
withheld. The Company has the right to deduct or require this payment prior to,
and as a condition precedent to, issuing or delivering any shares of Common
Stock, to you pursuant to this Option. Subject to any terms and conditions which
the Committee (as defined in the Plan) may impose, the minimum required
withholding obligation may be satisfied by reducing the number of shares of
Common Stock otherwise deliverable pursuant to this Option. You acknowledge that
(i) the ultimate liability for any and all taxes is and remains your
responsibility, (ii) the Company makes no representations or undertaking
regarding the amount or timing of any taxes, (iii) the Company does not commit
to structure the terms of this Option or any aspect of the transfer of the
shares to reduce or eliminate your liability for taxes, and (iv) in no event
shall the Company be liable for any tax or other costs to you that may arise
under Section 409A of the Internal Revenue Code of 1986 (the “Code”).

 

9. You will not receive any accelerated ownership feature or “reload” options
when this Option is exercised or any tax withholding is paid using shares of
Common Stock or otherwise.

 

10. This Option shall be construed according to the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict laws) to the extent not superseded by Federal
U.S. law.

 

11. If you exercise any portion of this Option and voluntarily leave employment
of the Company or any of its subsidiaries within one (1) year after such
exercise to work for a direct competitor of the Company or any of its
subsidiaries, then the gain on exercise represented by the mean market price of
the Common Stock on the date of exercise over the exercise price, multiplied by
the number of shares purchased, less any tax withholding or tax obligations,
without regard to any subsequent market price decrease or increase, shall be
immediately due and payable by you without notice, to the Company.

 

12.

If at any time (including after a notice of exercise has been delivered) the
Committee, including any person authorized pursuant to Section 3.2 of the Plan
(any such person, an “Authorized Officer”), reasonably believes that you have
committed an act of misconduct as described in this Section, the Committee or an
Authorized Officer may suspend your right to exercise this Option pending a
determination of whether an act of misconduct has been committed. If the
Committee or an Authorized Officer determines you have engaged in any activity
that is contrary or harmful to the interest of the Company or any of its
subsidiaries, including, but not limited to, (i) conduct



--------------------------------------------------------------------------------

relating to your employment for which either criminal or civil penalties against
you may be sought, (ii) breaching your fiduciary duty or deliberately
disregarding any of the Company’s (or any of its subsidiaries’) policies or code
of conduct, (iii) violating the Company’s insider trading policy, (iv) accepting
employment with or serving as a consultant, advisor, or in any other capacity to
an entity or person that is in competition with or acting against the interests
of the Company or any of its subsidiaries, (v) directly or indirectly
soliciting, hiring, or otherwise encouraging any present, former, or future
employee of the Company or any of its subsidiaries to leave the Company or any
of its subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or
(vii) participating in a hostile takeover attempt of the Company, then this
Option and all rights thereunder shall terminate immediately without notice
effective the date on which you perform such act of misconduct, unless
terminated sooner by operation of another term or condition of this Option or
the Plan. In addition, if the Committee determines that you engaged in an act of
fraud or intentional misconduct during your employment that caused the Company
to restate all or a portion of the Company’s financial statements
(“Misconduct”), you may be required to repay to the Company, in cash and upon
demand, the Option Proceeds (as defined below) resulting from the sale or other
disposition (including to the Company) of shares of Common Stock issued or
issuable upon exercise of this Option if the sale or disposition was effected
after the first public issuance or filing with the Securities and Exchange
Commission of the financial statements required to be restated. The term “Option
Proceeds” means, with respect to any sale or other disposition (including to the
Company) of shares of Common Stock issued or issuable upon exercise of this
Option, an amount reasonably determined appropriate by the Committee to reflect
the effect of the restatement on the Company’s stock price, up to the amount
equal to the number of shares of Common Stock sold or disposed of multiplied by
the difference between the market value per share of Common Stock at the time of
such sale or disposition and the exercise price. The return of Option Proceeds
is in addition to and separate from any other relief available to the Company
due to your Misconduct. For anyone who is an executive officer for purposes of
Section 16 of the Exchange Act, the determination of the Committee shall be
subject to the approval of the Board of Directors.

The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a Participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).



--------------------------------------------------------------------------------

13. Any amounts the Company or any subsidiary owes you from time to time
(including amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay, as well as, any other amounts owed to you by the Company or any
subsidiary) may be offset, to the extent of the amounts you owe the Company
under paragraphs 11 and 12 above, provided that amounts owed to you which
constitute “non-qualified deferred compensation” under Code Section 409A shall
only be offset to the extent allowed under Code Section 409A. Whether or not the
Company elects to make any set-off for the full amount owed, calculated as set
forth above, you agree to pay immediately the unpaid balance to the Company. You
may be released from obligations under this paragraph only if the Compensation
Committee of the Board of Directors of the Company (the “Committee”) (or its
duly appointed agent) determines in its sole discretion that such action is in
the best interests of the Company.

 

14. This Option shall be personal to you and not be assignable or transferable
by you except as otherwise specifically provided in this document or the Plan.

 

15. The Plan is hereby incorporated by reference. Capitalized terms not defined
herein shall have the meaning given such term in the Plan. In the event of any
conflict between the Plan and this Option, the provisions of the Plan shall
control and this Option shall be deemed modified accordingly.

 

16. The Plan and this Option shall be administered and interpreted by the
Committee, as provided in the Plan. Any decision, interpretation or other action
made or taken in good faith by the Committee, arising out of or in connection
with the Plan shall be final, binding and conclusive on the Company and all
employees and their respective heirs, executors, administrators, successors and
assigns. Determinations by the Committee, including without limitation
determinations of employee eligibility, the form, amount and timing of awards,
the terms and provisions of awards, and the agreements evidencing awards, need
not be uniform and may be made selectively among eligible employees who receive
or are eligible to receive awards, hereunder, whether or not such eligible
employees are similarly situated. The Committee may amend this Option to the
extent provided in the Plan or this Option.

 

17. You agree and understand that applicable securities laws and stock option
exchange rules may restrict your right to exercise this Option or to dispose of
any shares which you may acquire upon any such exercise and may govern the
manner in which such shares must be sold. You acknowledge access to a copy of
the Plan and the prospectus (including all supplements and amendments thereto)
most recently issued by the Company under the Securities Act of 1933, as amended
relating to the Plan. The prospectus consists of a Statement of General
Information and a Statement of Availability of Information. You also acknowledge
that you have no right to receive any future option grants.

 

18.

This document does not confer on you any right to continue in the employ of the
Company or any subsidiary, nor does it interfere with the Company’s or any
subsidiary’s right to terminate your employment or alter other duties at any
time. This Option will not be deemed to be compensation for purposes of
computing benefits under any retirement plan of the Company or any of its
subsidiaries or affiliates, nor will it affect benefits under any other benefit
plan, including any benefit plan under



--------------------------------------------------------------------------------

which the availability or amount of benefits is related to compensation. The
grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options. All decisions
with respect to future option grants, if any, will be at the sole discretion of
the Company.

 

19. The Committee shall have the ability to substitute, without receiving your
permission, Stock Appreciation Rights to be paid only in shares of Common Stock
for any or all outstanding Options on a one-for-one basis; so long as the term
of the substituted Stock Appreciation Rights is the same as the term of the
Options and the exercise price of the Stock Appreciation Rights is the same as
the exercise price of the Options, provided that such substitution shall not be
allowed to the extent any such substitution constitutes a “modification” of this
Option for purposes of Code Section 409A and Treasury Regulation
1.409A-1(b)(5)(v).

 

20. For employees who are Senior Vice Presidents of Kellogg Company or an
equivalent or higher level, upon the approval by the Company’s Legal and
Compliance Department, you can transfer this Option to (a) members of your
immediate family (spouse, children, stepchildren, grandchildren); (b) a trust of
the benefit of such family members; (c) a partnership whose only partners are
such family members; and (d) pursuant to decrees of domestic relations orders
from tribunals or agencies of competent jurisdiction authorized by laws in the
state to provide such orders. The Company shall not be obligated to provide any
family member notices regarding this Option, including, but not limited to,
early termination of this Option due to termination of the transferor’s
employment. Consideration cannot be paid for the transfer of this Option. All
terms and conditions applicable to this Option prior to its transfer shall
remain in place. Subsequent transfers by the transferee are not permitted except
by the laws of descent and distribution, and by will.

 

21. By entering into and accepting receipt of this Option, you (i) authorize the
Company and any agent of the Company administering the Plan or providing plan
recordkeeping services to disclose to the Company or any of its subsidiaries
such information and data as the Company or any such subsidiary shall request in
order to facilitate the grant of options and the administration of the Plan;
(ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize the Company to store and transmit such
information in electronic form.

 

22. The provisions of this Option are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions, and any partially unenforceable provision
to the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.

Revised and reissued February 2012